          Case 4:18-cr-00267-BSM Document 69 Filed 09/15/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                             CASE NO. 4:18-CR-00267-BSM

JONATHAN STACY BERRIER                                                             DEFENDANT

                                             ORDER

       Jonathan Berrier’s motion to dismiss for failure to grant him a preliminary hearing

within 14 days of his initial appearance [Doc. No. 65] is denied.

       Berrier was arrested without a warrant. Three days after his arrest, Berrier made an initial

appearance before U.S. Magistrate Judge Jerome Kearney. During that appearance, counsel was

appointed to represent Berrier, and Berrier requested a preliminary hearing to determine if probable

cause existed. Judge Kearney directed Berrier to contact the court as soon as he was prepared to

proceed with that hearing. Thirty days later, a grand jury returned an indictment against Berrier.

There is no record that Berrier contacted the court and indicated his readiness to proceed with a

preliminary hearing.

       The purpose of a preliminary hearing is to determine whether there is probable cause to

justify continued proceedings against an arrested person. See McDonnell v. U.S., 457 F.2d 1049,

1051 (8th Cir. 1972). If, however, that person is indicted, no preliminary hearing must be conducted.

Jaben v. U.S., 381 U.S. 214, 220 (1965). That is because the indictment of a person by a grand jury

necessarily means that the grand jury has found probable cause to proceed against that person. See

id.
         Case 4:18-cr-00267-BSM Document 69 Filed 09/15/20 Page 2 of 2




        Berrier’s motion to dismiss is denied because the grand jury’s return of an indictment against

him superseded any need for a preliminary hearing, and because he has failed to show any prejudice

resulting from the lack of a preliminary hearing.

       IT IS SO ORDERED, this 15th day of September, 2020.


                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
